          Case 1:20-cv-08042-PKC Document 22 Filed 05/08/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                    )
                                                     )
                Plaintiff,                           )
                                                     )     Case No. 20-cv-00180
         v.                                          )
                                                     )
 NETFLIX, INC., AVA DUVERNAY, and                    )
 ATTICA LOCKE,                                       )
                                                     )
                Defendants.                          )
                                                     )

                         AGREED MOTION REQUESTING LEAVE
                         TO FILE BRIEFS IN EXCESS OF 25 PAGES

       For the reasons set forth herein, Defendant, Netflix, Inc. (“Netflix”), respectfully moves

this Court for leave to file a Motion to Dismiss and Supporting Memorandum of Law in excess of

the 25 pages allowed by Local Rule 3.01(a). Netflix’s proposed filling will not exceed forty (40)

pages, excluding captions and signatures. Plaintiff consents to Netflix’s request and seeks leave

to file a response to Netflix’s Motion to Dismiss of not more than forty (40) pages, excluding

captions and signatures.

                                   MEMORANDUM OF LAW

       Plaintiff’s Complaint is 119 pages and contains 382 paragraphs and more than 200

footnotes, citing to and relying upon a host of publications and public records. Netflix has

attempted diligently to stay within the Court’s page limits for motions and has limited its Motion

to Dismiss to only the most compelling arguments for dismissal. While Netflix has endeavored to

make its presentation as succinct as possible, the complexity and importance of the Constitutional

and common law issues it raises necessitate an enlargement of the Court’s page limits. Netflix

respectfully submits that justice will be served by allowing Netflix additional pages to fully address

                                             Page 1 of 4
           Case 1:20-cv-08042-PKC Document 22 Filed 05/08/20 Page 2 of 4




all of the relevant facts and legal arguments necessary for the Court’s consideration of Netflix’s

Motion to Dismiss.

       In order to fully respond to Netflix’s enlarged motion and memorandum, Plaintiff requests

leave to file an over-length response to Netflix’s Motion to Dismiss. Netflix consents to Plaintiff’s

request.

       WHEREFORE, for the foregoing reasons, the parties respectfully request that this Court

grant this motion and allow Netflix to file an over-length Motion to Dismiss with memorandum in

support which shall not exceed forty (40) pages and Plaintiff to file an over-length Response to

Netflix’s Motion to Dismiss with memorandum in support which shall not exceed forty (40) pages.

                                 Local Rule 3.01(g) Certification

       Counsel for the parties communicated on May 6 and May 7, 2020 and agree to the relief

requested herein.

Dated May 8, 2020.
Case 1:20-cv-08042-PKC Document 22 Filed 05/08/20 Page 3 of 4




                                  Respectfully submitted,

                                  /s/ Kelley Geraghty Price
                                  Natalie J. Spears (pro hac vice pending)
                                  Gregory R. Naron (pro hac vice pending)
                                  Jacqueline A. Giannini (pro hac vice pending)
                                  DENTONS US LLP
                                  233 South Wacker Drive, Suite 5900
                                  Chicago, Illinois 60606
                                  Phone: (312) 876-8000
                                  natalie.spears@dentons.com
                                  gregory.naron@dentons.com
                                  jacqui.giannini@dentons.com

                                  Kelley Geraghty Price (Florida Bar #889539)
                                  Local Trial Counsel
                                  DENTONS COHEN & GRIGSBY P.C.
                                  Mercato - Suite 6200
                                  9110 Strada Place
                                  Naples, Florida 34108
                                  Phone: (239) 390-1913
                                  kelley.price@dentons.com
                                  Counsel for Netflix, Inc.
         Case 1:20-cv-08042-PKC Document 22 Filed 05/08/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of May, 2020 a copy of the foregoing was filed

electronically via the ECF filing system.




                                                    /s/ Kelley Geraghty Price




3339886.v1
